Citation Nr: 1137844	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He died in October 2006.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, the Board remanded the claim for VCAA compliance and to obtain records of the Social Security Administration.  As the requested development had been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam in the Vietnam era, and it is presumed that the Veteran was exposed to Agent Orange. 

2.  During his lifetime, the Veteran's service-connected disabilities were bilateral hearing loss, rated 20 percent; tinnitus, rated 10 percent; residuals of a burn on the right hand, rated noncompensable; and the combined rating for the disabilities was 30 percent. 

3.  According to the death certificate, the Veteran died in October 2006 and the cause of death was paraneoplastic syndrome and adenocarcinoma of the throat.




4.  Neither paraneoplastic syndrome nor adenocarcinoma of the throat was affirmatively shown to have had onset during service; neither paraneoplastic syndrome nor adenocarcinoma of the throat as a chronic disease was manifested to a compensable degree within one year from the date of separation from service; neither paraneoplastic syndrome nor adenocarcinoma of the throat, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is related to an injury, disease, or event in service, including exposure to Agent Orange, or to any service-connected disability; and the service-connected disabilities, singularly or jointly, did not caused or contribute to the cause of the Veteran's death.

5.  At the time of death, the Veteran was not receiving or was he entitled to receive compensation for a service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death. 


CONCLUSIONS OF LAW

1.  Neither paraneoplastic syndrome nor adenocarcinoma of the throat was incurred in or aggravated by service; neither paraneoplastic syndrome nor adenocarcinoma of the throat as a chronic disease may be presumed to have been incurred in service; the presumption of service connection for certain diseases due to exposure to Agent Orange does not apply.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A disability, including the service-connected disabilities, incurred in or aggravated by service did not cause or contribute to the cause of the Veteran's death. 38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010). 


3.  The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, the VCAA notice must include: 




(1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition,  and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters, dated in January 2007 and in February2010.  The Appellant was notified of the evidence needed to substantiate the claim of service connection for cause of death based on a service-connected disability, namely, that a service-connected disability caused or contributed to the cause of the Veteran's death.

The Appellant was also notified of the evidence needed to substantiate the claim of service connection for cause of death based on a condition not yet service connected, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

The Appellant was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit non-Federal records, such a private medical records, or authorize VA to obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of the claim.



As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre- adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (an explanation of the evidence and information required to substantiate the claim based on a service-connected condition and for a condition not yet service-connected).

Although the February 2010 notice was sent after the initial adjudication, the procedural defect was cured because the claim was readjudicated, as evidenced by the supplemental statement of the case dated in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service personnel and treatment records, VA and private medical records, and a copy of the Veteran's death certificate and autopsy report.  

In a letter in July 2010, the RO notified the Appellant that it had received correspondence from a private healthcare provider advising that the Veteran's records could not be released unless the Appellant provided documentation that she was the Executor of the Estate of the deceased, or Power of Attorney for the deceased, or was the Court Appointed Representative of the estate of the deceased.  The Appellant did not respond.

While VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate her claim, 38 U.S.C.A. § 5103A , a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a).  Thus, the Appellant was advised by way of letters from the RO of the need to submit medical evidence, or to submit sufficient information so that VA could assist her in obtaining the medical evidence, but she has failed to do so; and in correspondence dated in May 2011 she notified the Board that she had no other information or evidence to submit.  The Board therefore concludes that VA has met its duty to assist the Appellant in the development of her claims.

The RO also obtained a VA medical opinion.  The Board finds the opinion of the VA examiner is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the prior medical history and describe the disability in sufficient detail so that the Board's determination will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

Paraneoplastic syndrome is a symptom complex in a cancer patient that cannot be explained by local or distant spread of the tumor.  Dorland's Illustrated Medical Dictionary 1866 (31st ed. 2007).

The Veteran served on active duty from September 1966 to September 1968, including service in Vietnam from March 1967 to March 1968.  

The service treatment records, including the reports of entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of a lesion in the oral cavity or throat.  

After service, private medical records show that in July 2004 the Veteran was evaluated for a lesion on the left soft palate, which extended onto the left retromolar area.  According to the Veteran, the lesion had been presented for about 2 and half months.  A biopsy of the lesion was positive for squamous cell carcinoma of the soft palate.  After surgery in September 2004, the surgeon described the cancer as squamous cell carcinoma of the left retromolar trigone and soft palate.  In November 2004 on an evaluation at a cancer treatment center, the diagnosis was oropharyngeal carcinoma of the left retromolar trigone and soft palate. 

In a statement in September 2006, a private physician stated that cancers of this nature [oropharyngeal carcinoma] may be related to Agent Orange.  

Later in September 2006, a CT scan showed a nodule in the left lung base, which was not amenable to biopsy.  In September 2006, a private physician stated the most likely cause of the lung mass was metastatic squamous cell carcinoma, but it could be a small cell cancer. 

The death certificate shows that on October 9, 2006, the Veteran died at home. The immediate cause of death was paraneoplastic syndrome of two months duration and adenocarcinoma of the throat of one year's duration.  There were no other significant conditions listed as contributing to death, but tobacco use was checked as contributing to death. 


At autopsy in October 2006, the findings included abscesses throughout the lung.  Microscopic examination showed microabscess formation.  The pertinent diagnosis was bilateral pulmonary inflammation, fibrosis, and pigmentation. 

At the time of his death, the Veteran was service-connected for bilateral hearing loss, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and scar residuals of a burn on the right hand, rated as 0 percent disabling.  The combined rating for the service-connected disabilities was 30 percent. 

In October 2006, the Veteran's file was reviewed by a VA physician.  The VA physician expressed the opinion that a review of the research shows that there has been no link between Agent Orange and cancer of the pharynx.  The VA physician also expressed the opinion that the lung cancer metastasized for the cancer of the head and neck. 

In a statement in June 2008, the Appellant stated that the Veteran's cancers were at least as likely as not caused by his exposure to Agent Orange during his tour of duty in Vietnam.  She maintained that since cancer of the bronchus, larynx, and trachea are presumed to be related to herbicides exposure, so should cancer of the pharynx.  

Legal Criteria for Service Connection for the Cause of Death

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a surviving spouse.  To establish service connection for the cause of a death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.




A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

The standards for determining whether a disability is service-connected are:

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.

Generally, to establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).


For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for a malignant tumor if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case. 38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered; in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.

Lay testimony is competent to describe that which is personally observable, that is, within the realm of one's personal knowledge, and personal knowledge is that which comes to the witness through the use of the senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the claimant shall give the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Analysis

The factual and legal questions presented are: 1) whether the Veteran's service-connected hearing loss, tinnitus, or right hand burn scar caused or contributed to cause his death; and, 2) whether service connection is warranted for either or both of the fatal diseases, paraneoplastic syndrome or adenocarcinoma of the throat (pharynx). 

The question of exposure to Agent Orange and the fatal diseases is addressed in a separate heading below. 


Service-connected Hearing Loss, Tinnitus, or Right Hand Burn Scar 
and the Cause of the Veteran's Death 

As for the service-connected bilateral hearing loss, tinnitus, and right hand burn scar and the cause of death, the Appellant does not argue and the record does not show that the service-connected disabilities, singularly or jointly, caused the Veteran's death or contributed to the cause of the Veteran's death or that the service-connected disabilities, singularly or jointly, caused or aggravated the fatal diseases, as the death certificate does not list any service-connected disability as the cause of death or as contributing to the cause of death.   

In the absence of any competent lay evidence or medical evidence that the service-connected disabilities, singularly or jointly, may be associated with the cause of the Veteran's death or with a contributory cause of death, a VA medical opinion is not required under the duty to assist to decide this theory of the case.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (under the duty to assist the threshold for obtaining a VA medical opinion based on a causal relationship, the so-called "nexus" requirement, is a "possible causal association").

It is the Appellant's general evidentiary burden to establish all elements of the claim, including the causal relationship, the so-called "nexus" requirement, which the Appellant has not done on the question whether the Veteran's service-connected hearing loss, tinnitus, or right hand burn scar in any way caused or contributed to the cause of the Veteran's death.  38 U.S.C.A. § 5107(a). Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  

For this reason, the preponderance of the evidence is against the claim that the service-connected disabilities caused or contributed to the cause of the Veterans' death and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

The Fatal Diseases, which were not Service-Connected during the Veteran's 
Lifetime, 
and the Cause of the Veteran's Death 

On the basis of service treatment records alone, a paraneoplastic syndrome or a lesion in the oral cavity or throat (pharynx) was not affirmatively shown to be present in service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a)(affirmatively showing inception in service) is not established. 

As a paraneoplastic syndrome or a lesion in the oral cavity or throat (pharynx) was not noted, that is, observed during service, and as there is no competent evidence either contemporaneous with or after service that the fatal diseases were noted during service, and as the Appellant has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  And service connection under 38 C.F.R. § 3.303(b)(pertaining to chronicity and continuity of symptomatology) is not established.

As for presumptive service connection for a malignancy as a chronic disease, after service, a malignancy of the oral cavity or throat (pharynx) was first shown in July 2004, more than 35 years after service and well beyond the one-year presumptive period following separation from service in 1968 and service connection 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 as a chronic disease is not established.

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there must be evidence that fatal diseases may be associated with an established event, injury, or disease in service.  



In other words, evidence of an association or of causation, that is, a link or nexus between the fatal diseases, first diagnosed after service, and an established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4).

On the question of whether there is an association or causal relationship, that is, a link or nexus between the fatal diseases, first diagnosed after service, and an established event (excluding exposure to Agent Orange, which is addressed separately),  injury, or disease in service, a paraneoplastic syndrome or a lesion in the oral cavity or throat (pharynx) is not a condition under case law that has been found to be capable of lay observation.  Therefore the determination as to the presence or diagnosis of such a disability in or since service is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

The Appellant as a lay person, however, is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 






As the presence or diagnosis of paraneoplastic syndrome or a lesion in the oral cavity or throat (pharynx) cannot be made by the Appellant as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, paraneoplastic syndrome is not a simple medical condition that the Appellant is competent to identify.  And the Appellant as a lay person is not competent to identify a form of cancer.   See Jandreau at 1377, n. 4 (sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer a diagnosis of paraneoplastic syndrome or a lesion in the oral cavity or throat (pharynx).  And the Appellant has not argued that the fatal diseases were associated with an event (excluding exposure to Agent Orange, which is addressed separately), injury, or disease in service.

Where, as here, there is a question of the presence or a diagnosis of paraneoplastic syndrome or a lesion in the oral cavity or throat (pharynx), not capable of lay observation by case law and the fatal diseases are not simple medical conditions under Jandreau for the reason expressed, competent medical evidence is needed to substantiate the claim.  

Here no medical health care professional has associated paraneoplastic syndrome or a lesion in the oral cavity or throat (pharynx) to an event (excluding exposure to Agent Orange, which is addressed separately), injury, or disease in service.  And no medical health care professional diagnosed the fatal diseases before 2004. 






In the absence of any competent lay evidence or medical evidence that the fatal diseases may be associated with an event (excluding exposure to Agent Orange, which is addressed separately), injury, or disease in service, a VA medical opinion is not required under the duty to assist to decide this theory of the case.  38 C.F.R. § 3.159(c)(4);  see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (under the duty to assist the threshold for obtaining a VA medical opinion based on a causal relationship, the so-called "nexus" requirement, is a "possible causal association").

It is the Appellant's general evidentiary burden to establish all elements of the claim, including the causal relationship, the so-called "nexus" requirement, which the Appellant has not done on the question whether the fatal diseases were related to an event (excluding exposure to Agent Orange, which is addressed separately), injury, or disease in service.  38 U.S.C.A. § 5107(a). Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009). 

For these reasons, the preponderance of the evidence is against the claim that the fatal diseases were due to an event (excluding exposure to Agent Orange, which is addressed separately), injury, or disease in service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1112, and 38 C.F.R. §§ 3.303(a) and (b) as previously discussed, and service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1310.  And the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Fatal Diseases and Exposure to Agent Orange

The Appellant primarily argues that the Veteran's cancer was at least as likely as not caused by his exposure to Agent Orange during his tour of duty in Vietnam.  She maintained that since cancer of the bronchus, larynx, and trachea are presumed to be related to exposure to certain herbicides, so should cancer of the pharynx. 



A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) is presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.

If a Veteran was exposed to Agent Orange in the Republic of Vietnam during the Vietnam era, as the Veteran was, certain diseases listed at 38 C.F.R. § 3.309(e) will be presumed to have been incurred in service.

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), which was last amended in August 2010, does not include paraneoplastic syndrome or cancers of the oral cavity or cancers of the pharynx.  The list does include cancers of the larynx, trachea, or lung. 

The VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442- 41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630- 27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007); Notice, 75 Fed. Reg. 32540 (2010).




As paraneoplastic syndrome or cancers of the oral cavity or cancers of the pharynx are not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), service connection for the fatal diseases due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established.

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes paraneoplastic syndrome or cancers of the oral cavity or cancers of the pharynx.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The remaining question is whether there is competent and credible evidence that paraneoplastic syndrome or cancers of the oral cavity or cancers of the pharynx are actually caused by exposure to Agent Orange.

In December 2010, as required by law the Secretary published in the Federal Register, a summary of "Veterans and Agent Orange: Update 2008." Notice, 75 Fed. Reg. 32540 (2010).  Update 2008 conducted by the National Academy of Sciences found that the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure and cancers of the oral cavity (including the lips and tongue) and cancers of the pharynx (including the tonsils). 





And the Appellant has not submitted any medical or scientific evidence of an association with herbicide exposure and cancers of the oral cavity and cancers of the pharynx.

To the extent the Appellant has expressed the opinion that the Veteran's cancer was at least as likely as not caused by his exposure to Agent Orange and that cancer of pharynx should be consider the same as cancer of the bronchus, larynx, and trachea, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

Here the question of the relationship between the Veteran's cancer and exposure to Agent Orange is not a simple medical condition, because such an association requires by law a sound medical and scientific evidence of such an association.  38U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (The Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange.).

The Appellant as a lay person is not competent to offer an opinion on a matter than requires medical or scientific evidence and it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience in medicine or science to offer an opinion on the relationship between the fatal diseases, including cancer of the throat and exposure to Agent Orange.







As for the private physician's statement in 2006 that Veteran's cancer [oropharyngeal carcinoma] may be related to Agent Orange, the Update 2008 conducted after the physician's statement found that the available studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure and cancers of the oral cavity (including the lips and tongue) and cancers of the pharynx (including the tonsils).  

The Board places great weight on the report of Update 2008 conducted by the National Academy of Sciences as the Update provided a rationale for the conclusion reached in the report and the report was based on review of the medical and scientific literature than the conclusionary opinion of the private physician.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (A mere conclusion statement by a private physician is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion). 

As for lung cancer, which is on the list of presumptive diseases due to exposure to Agent Orange, in September 2006, a private physician stated the most likely cause of the lung mass was metastatic squamous cell carcinoma, but it could be a small cell cancer.  A biopsy was not feasible and no further invasive procedure was contemplated.  





The death certificate does not list lung cancer as a cause or a contributory cause of death.  And at autopsy in October 2006, the pertinent findings were abscesses throughout the lung and the pertinent diagnosis was bilateral pulmonary inflammation, fibrosis, and pigmentation, not lung cancer.

The Board finds that the report of autopsy does not support the initial assessment that the lung nodule was cancerous.  Moreover, presumptive cancer such as lung cancer that develops as a result of metastasis from a non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a).  Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site).  See VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure).  For these reasons, presumptive service connection under 38 U.S.C.A. § 1116 does not apply. 

As the preponderance of the evidence is against the claim that the fatal diseases were due to exposure to Agent Orange, applying 38 U.S.C.A. § 1116 and under the Combee analysis, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).









Dependency and Indemnity Compensation under38 U.S.C.A. § 1318 

Even though a Veteran died of non-service-connected causes, VA will also pay death benefits in the same manner as if the Veteran's death were service-connected, if the Veteran's death was not the result of his own willful misconduct and, at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling.  38 U.S.C.A. § 1318, 38 C.F.R. § 3.22.

As the Veteran was not rated totally disabled, 100 percent, for any service-connected disability at the time of his death, dependency and indemnity compensation under 38 U.S.C.A. § 1318 is not established.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b)


ORDER

Service connection for the cause of the Veteran's death is denied.

Dependency and indemnity compensation under 38 U.S.C.A. § 1318 is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


